Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the amendment and arguments filed 1/21/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All previous objections and rejections are withdrawn for the reasons presented herein. 
2. 	Claims 1-7, 15-19, 21-28 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Allowable Subject Matter
3.    Claims 1-7, 15-19 and 21-28 are allowed for the reasons mentioned below. 
As to Claims 1, 19 and 21, 
The closest prior art of Aaltonen et. al. teaches a first, second, third and fourth set of bars located on the edge of a display.  The user can select one of the bars, causing the application functions to be displayed. 

    PNG
    media_image1.png
    547
    980
    media_image1.png
    Greyscale

2-7, 15-18, 22-28 depending from independent claims 1, 19 and 21 are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on M-f 9-5.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN B THERIAULT/                 Primary Examiner, Art Unit 2179